EXECUTION COPY

Exhibit 10.16.4

 

 

FOURTH Amendment Agreement

 

This Fourth Amendment Agreement (this “Amendment”) is entered into this 28th day
of October, 2016, by and among BENEFITFOCUS, INC., a Delaware corporation (the
“Parent”), BENEFITFOCUS.COM, INC., a South Carolina corporation
(“Benefitfocus.com”), and BENEFITSTORE, INC., a South Carolina corporation
(“BenefitStore”, and together with the Parent and Benefitfocus.com, each
individually, a “Borrower”, and collectively, the “Borrowers”), the several
banks and other financial institutions or entities party hereto (each a “Lender”
and, collectively, the “Lenders”), and SILICON VALLEY BANK, as administrative
agent and collateral agent for the Lenders (in such capacity, the
“Administrative Agent”).

Recitals

A.     The Borrowers, the Lenders and the Administrative Agent have entered into
that certain Credit Agreement dated as of February 20, 2015, as amended pursuant
to that certain First Amendment Agreement dated June 16, 2015, pursuant to that
certain Second Amendment Agreement dated December 18, 2015, and pursuant to that
certain Third Amendment Agreement dated March 24, 2016 (as amended and as the
same may from time to time be further amended, modified, supplemented or
restated, the “Credit Agreement”), pursuant to which the Lenders have extended
credit to the Borrowers for the purposes permitted in the Credit Agreement.

B.     The Borrowers have requested an Increase (as defined in the Credit
Agreement prior to giving effect to this Amendment) of $35,000,000 pursuant to
Section 2.12 of the Credit Agreement, and the Required Lenders and the
Administrative Agent agree to modify and amend certain terms and conditions of
the Credit Agreement in connection therewith.

Agreement

     Now, Therefore, in consideration of the foregoing recitals and other good
and valuable consideration, the receipt and adequacy of which is hereby
acknowledged, and intending to be legally bound, the parties hereto agree as
follows:

1.     Definitions.  Capitalized terms used but not defined in this Amendment
shall have the meanings given to them in the Credit Agreement.

2.     Amendments to Credit Agreement.

 

2.1     Recitals. The second paragraph of the Recitals to the Credit Agreement
is hereby amended by deleting “$60,000,000” and inserting “$95,000,000” in lieu
thereof.

--------------------------------------------------------------------------------

2.2     Section 1.1 (Defined Terms).  

(a)     The definition of “ABR” is amended by adding “In no event shall the ABR
be less than 0.00%” after the first sentence thereof.

(b)     The definition of “Applicable Margin” is amended and restated in its
entirety as follows:

““Applicable Margin”:

(a)     from the Fourth Amendment Effective Date until November 5, 2016, the
percentages set forth in Level I of the pricing grid below; and

(b)     from and after November 5, 2016 and on the fifth day of each month
thereafter, the Applicable Margin shall be determined from the following pricing
grids based upon Liquidity as set forth in the most recent Liquidity Report
delivered or required to be delivered pursuant to Section 6.2(g) hereof;
provided however if any Transaction Report or other calculation of a component
of Liquidity is at any time restated or otherwise revised (including as a result
of an audit) or if the information set forth in any Transaction Report or other
calculation of a component of Liquidity otherwise proves to be false or
incorrect such that the Applicable Margin would have been higher than was
otherwise in effect during any period, without constituting a waiver of any
Default or Event of Default arising as a result thereof, interest and/or fees
due under this Agreement shall be immediately recalculated at such other rate
for any applicable periods and shall be due and payable promptly after demand
from the Administrative Agent if such other rate would have been higher.

REVOLVING LOANS and swingline loans

Level

Liquidity

Revolving Loans

Swingline Loans

I

> $90,000,000

0.75%

0.75%

II

> $60,000,000 but < $90,000,000

1.00%

1.00%

III

< $60,000,000

1.25%

1.25%

 

LETTER OF CREDIT FEE

Level

Liquidity

Letter of Credit Fees

I

> $90,000,000

0.75%

II

> $60,000,000 but < $90,000,000

1.00%

III

< $60,000,000

1.25%

--------------------------------------------------------------------------------

 

Notwithstanding the foregoing, (a) if the Borrowers fail to deliver a
Transaction Report or other calculation of a component of Liquidity as required
herein, the Applicable Margin shall be the rates corresponding to Level III in
the foregoing tables until such Transaction Report and/or calculation is
delivered, and (b) no reduction to the Applicable Margin shall become effective
at any time when an Event of Default has occurred and is continuing.”

(c)     The definition of “Available Revolving Increase Amount” is amended by
adding “As of the Fourth Amendment Effective Date, the Available Revolving
Increase Amount is $5,000,000.00” after the first sentence thereof.

(d)     The definition of “Commitment Fee Rate” is amended and restated in its
entirety as follows:

““Commitment Fee Rate”:  

(a) from and after the Fourth Amendment Effective Date until November 5, 2016,
the percentages set forth in Level I of the pricing grid below; and

(b)     from and after November 5, 2016 and on the fifth day of each month
thereafter, the Commitment Fee Rate shall be determined from the following grid
based upon Liquidity as set forth in the most recent Liquidity Report delivered
or required to be delivered pursuant to Section 6.2(g) hereof; provided however
if any Transaction Report or other calculation of a component of Liquidity is at
any time restated or otherwise revised (including as a result of an audit) or if
the information set forth in any Transaction Report or other calculation of a
component of Liquidity otherwise proves to be false or incorrect such that the
Commitment Fee Rate would have been higher than was otherwise in effect during
any period, without constituting a waiver of any Default or Event of Default
arising as a result thereof, the Commitment Fee due under this Agreement shall
be immediately recalculated at such other rate for any applicable periods and
shall be due and payable promptly after demand from the Administrative Agent if
such other rate would have been higher.

Level

Liquidity

Commitment Fee Rate

I

> $90,000,000

0.30000%

II

> $60,000,000 but < $90,000,000

0.35000%

III

< $60,000,000

0.37500%

 

--------------------------------------------------------------------------------

Notwithstanding the foregoing, (a) if the Borrower fails to deliver a
Transaction Report or other calculation of a component of Liquidity as required
herein, the Commitment Fee Rate shall be the rate corresponding to Level III in
the foregoing table until such Transaction Report and/or calculation is
delivered, and (b) no reduction to the Commitment Fee Rate shall become
effective at any time when an Event of Default has occurred and is continuing.”

 

(e)     The definition of “Consolidated EBITDA” is amended and restated in its
entirety as follows:

 

““Consolidated EBITDA”: with respect to the Parent and its consolidated
Subsidiaries for any period, (a) the sum, without duplication, of the amounts
for such period of (i) Consolidated Net Income, plus (ii) Consolidated Interest
Expense, plus (iii) provisions for taxes based on income, plus (iv) total
depreciation expense, plus (v) total amortization expense, plus (vi) non-cash
compensation expense, plus (vii) the fees, costs and expenses incurred in
connection with this Agreement and the other Loan Documents and the transactions
hereunder and thereunder, plus (viii) reasonable one-time fees, costs and
expenses incurred in connection with a Permitted Acquisition or a successful
offering or issuance of Capital Stock, in each case to the extent approved in
writing by the Administrative Agent as an ‘add-back’ to Consolidated EBITDA,
plus (ix) other non‑cash items reducing Consolidated Net Income (excluding any
such non‑cash item to the extent that it represents an accrual or reserve for
potential cash items in any future period or amortization of a prepaid cash item
that was paid in a prior period) approved by the Administrative Agent in writing
as an ‘add back’ to Consolidated EBITDA, plus (x) any extraordinary or
non-recurring losses, expenses or charges not to exceed $1,000,000 in the
aggregate in any fiscal year (or such higher amounts as may be approved by the
Required Lenders as an ‘add-back’ to Consolidated EBITDA), minus (b) the sum,
without duplication of the amounts for such period of (i) other non‑cash items
increasing Consolidated Net Income for such period (excluding any such non‑cash
item to the extent it represents the reversal of an accrual or reserve for
potential cash item in any prior period), plus (ii) interest income.”

 

(f)     The definition of “Fee Letter” is amended and restated in its entirety
as follows:

““Fee Letter”:  the amended and restated fee letter agreement dated October 11,
2016, by and among the Borrowers and the Administrative Agent, as may be
amended, supplemented or otherwise modified from time to time.”

--------------------------------------------------------------------------------

 

(g)     The definition of “Liquidity” is amended and restated in its entirety as
follows:

““Liquidity”:  at any time, the sum of (i) the aggregate amount of unrestricted
cash and Cash Equivalents (including short term marketable securities) held by
the Borrowers and the Guarantors in Deposit Accounts or Securities Accounts
maintained with SVB or SVB’s Affiliates or another Lender or an Affiliate
thereof, or with National Bank of South Carolina (“NBSC”, provided that the
aggregate amounts held in deposit accounts with NBSC shall not exceed $6,500,000
at any time), and in each case subject to a first priority lien in favor of the
Administrative Agent, including, without limitation, pursuant to a Deposit
Account Control Agreement with respect to each such Deposit Account or
Securities Account Control Agreement with respect to each such Securities
Account, plus (ii) the Available Revolving Commitment at such time; provided
that, in connection with any calculation of Liquidity required hereunder, at
least $30,000,000 must consist of unrestricted cash and Cash Equivalents
(including short term marketable securities) satisfying the requirements of
clause (i) above.”

 

(h)     The definition of “Revolving Termination Date” is amended and restated
in its entirety as follows:

““Revolving Termination Date”:  is February 20, 2020.”

 

(i)     The definition of “Total Revolving Commitments” is amended and restated
in its entirety as follows:

““Total Revolving Commitments”:  at any time, the aggregate amount of the
Revolving Commitments then in effect.  The original amount of the Total
Revolving Commitments is $60,000,000.  As of the Fourth Amendment Effective Date
the amount of the Total Revolving Commitments is $95,000,000. The L/C Commitment
and the Swingline Commitment are each sublimits of the Total Revolving
Commitments.”

(j)     The following new definitions are hereby added to Section 1.1 of the
Credit Agreement in their appropriate alphabetical order:

““Fourth Amendment”:  the Fourth Amendment to Credit Agreement, dated as of
October 28, 2016.”

 

--------------------------------------------------------------------------------

““Fourth Amendment Effective Date”: as defined in the Fourth Amendment.”

 

2.3     Section 4.28 (Patriot Act). Section 4.28 of the Credit Agreement is
amended by adding the following sentence immediately after the last sentence
thereof:
     

“Each Loan Party and their respective directors, officers and, to the knowledge
of the Borrower, employees, agents, advisors and Affiliates is in compliance, in
all material respects, with the United States Foreign Corrupt Practices Act of
1977, as amended.”

2.4     Section 4.29 (OFAC). Section 4.29 of the Credit Agreement is amended by
amending and restating the second sentence thereof as follows:

“No Loan Party nor any of its Subsidiaries nor their respective directors,
officers nor, to the knowledge of such Loan Party, employees, agents, advisors
and Affiliates (a) is a Sanctioned Person or a Sanctioned Entity, (b) has its
assets located in Sanctioned Entities, or (c) derives revenues from investments
in, or transactions with Sanctioned Persons or Sanctioned Entities.”

 

2.5     Section 6.2 (Certificates; Reports; Other Information).  Section 6.2(f)
of the Credit Agreement is amended and restated in its entirety as follows:

“(f)     concurrently with each Notice of Borrowing and in any event within 35
days after the end of each month, account receivable and account payable agings
(by invoice date), a deferred revenue schedule, and a Transaction Report
summarizing and calculating (where applicable) the Borrowing Base, the
Annualized Recurring Revenue Retention Rate, Recurring Revenue and Recurring
Revenue Lost, together with all key performance metrics related to such
calculations;”

 

2.6     Section 6.3 (Accounts Receivable).  Section 6.3(b) of the Credit
Agreement is amended by replacing “$750,000” therein with “$1,000,000”.

2.7     Section 6.5 (Maintenance of Existence; Compliance). Section 6.5(a)(i) of
the Credit Agreement is amended and restated as follows:

“(i) preserve, renew and keep in full force and effect its organizational
existence, in the case of the Borrowers, in any State of the United States or
the District of Columbia,”

2.8     Section 6.6 (Maintenance of Property; Insurance).  Section 6.6 of the

--------------------------------------------------------------------------------

Credit Agreement is amended by replacing “$25,000” therein with “$100,000”.

2.9     Section 6.8 (Notices).  Section 6.8(c) of the Credit Agreement is
amended by replacing “$500,000” therein with “$1,000,000”.

2.10     Section 7.1 (Financial Covenants).  

(a)     Section 7.1(b) of the Credit Agreement (Minimum Consolidated EBITDA) is
amended by deleting the grid set forth therein and by substituting the following
in its stead:

Quarter Ending

Minimum Consolidated EBITDA

 

March 31, 2015

($22,500,000)

June 30, 2015

($22,500,000)

September 30, 2015

($22,500,000)

December 31, 2015

($16,500,000)

March 31, 2016

($14,000,000)

June 30, 2016

($13,000,000)

September 30, 2016

($5,750,000)

December 31, 2016

$0.0

March 31, 2017

$4,750,000

June 30, 2017

$4,000,000

September 30, 2017

$5,000,000

December 31, 2017

$11,250,000

March 31, 2018

$15,250,000

June 30, 2018

$15,250,000

September 30, 2018

$13,500,000

December 31, 2018

$12,000,000

March 31, 2019

$18,000,000

June 30, 2019

$20,000,000

September 30, 2019

$20,000,000

--------------------------------------------------------------------------------

December 31, 2019

$17,500,000

 

 

2.11      Section 7.2 (Indebtedness). Section 7.2(e) of the Credit Agreement is
amended by replacing “$15,000,000” with “$20,000,000”.

2.12     Section 7.2 (Indebtedness). Section 7.2(k) of the Credit Agreement is
amended by adding the words “and any related financing obligations” after the
words “building lease obligations” and replacing “5,000,000” with “$7,500,000”.

2.13     Section 7.2 (Indebtedness). Section 7.2 of the Credit Agreement is
amended by deleting the period at the end of Section 7.2(l), inserting “;and” in
its place and then adding the following new Section 7.2(m) immediately
thereafter:

“(m) obligations incurred in the ordinary course of business in respect of bids,
tenders, trade contracts, governmental contracts, statutory obligations, surety
bonds, performance and return of money bonds, performance and completion
guarantees and other obligations of a like nature.”

2.14     Section 7.5 (Disposition of Property).  Section 7.5(m) of the Credit
Agreement is amended by replacing “$500,000” therein with “$1,000,000”.

2.15     Section 7.6 (Restricted Payments). Section 7.6(b) of the Credit
Agreement is amended by replacing “$250,000” therein with “$750,000”.

2.16     Section 7.7 (Consolidated Capital Expenditures). Section 7.7 of the
Credit Agreement is amended by deleting the grid set forth therein and by
substituting the following in its stead:

Fiscal Year

Consolidated Capital Expenditures

2015 fiscal year

$16,500,000

2016 fiscal year

$21,000,000

2017 fiscal year

$19,000,000

2018 fiscal year

$22,000,000

2019 fiscal year

$24,000,000

 

2.17     Section 8.1 (Events of Default).  Section 8.1(h) of the Credit
Agreement is amended by replacing “$250,000” therein with “$500,000”.

2.18     Amendment to Schedules.   The schedules to the Credit Agreement and
Guarantee and Collateral Agreement attached hereto hereby amend and restate the
related schedules contained in the Credit Agreement and Guarantee Collateral
Agreement, as applicable.

--------------------------------------------------------------------------------

2.19     Exhibit B (Form of Compliance Certificate).  Exhibit B to the Credit
Agreement is hereby deleted in its entirety and the Exhibit A attached hereto is
substituted in its stead.

3.     Waiver to Loan Documents.  The Administrative Agent and the Lenders
hereby waive (x) the Default or Event of Default that may have occurred as a
result of Borrowers’ incurrence of Indebtedness pursuant to (i) that certain
performance bond #SUR0024422 in the original amount of $459,792.00 and (ii) that
certain performance bond #SUR0036003 in the original amount of $4,557,800.00,
which waiver relates only to the incurrence of such Indebtedness, and shall not
be deemed to constitute a continuing waiver of any provision of the Credit
Agreement with respect to any other Default or Events of Default, (y) the
Default or Event of Default that may have occurred as a result of Borrower’s
failure to disclose certain registered Intellectual Property issued to or
acquired by certain Loan Parties since the Closing Date through the date hereof,
and  (z) the payment of the Default Rate on the Obligations to the extent
payable prior to the date hereof on account of such Events of Default.  Except
as expressly provided herein, the Credit Agreement and the other Loan Documents
shall remain unmodified and in full force and effect.

4.     Conditions Precedent to Effectiveness.  This Amendment shall not be
effective until each of the following conditions precedent have been fulfilled
to the satisfaction of (and in form and substance satisfactory to, as
applicable) the Administrative Agent (such date, the “Fourth Amendment Effective
Date”):

4.1     This Amendment shall have been duly executed and delivered by the
respective parties hereto.  The Administrative Agent shall have received a fully
executed copy hereof.

4.2     The Administrative Agent shall have received all fees required to be
paid on or prior to the Fourth Amendment Effective Date pursuant to the Fee
Letter.  

4.3     To the extent there are any material updates thereto, the Administrative
Agent shall have received an updated Collateral Information Certificate,
executed by a Responsible Officer of the Loan Parties.

4.4     If required by any Revolving Lender, the Administrative Agent shall have
received a Revolving Loan Note (or amendment to any existing Revolving Loan
Note) executed by the Borrower in favor of such Revolving Lender.

4.5     All necessary consents and approvals to this Amendment shall have been
obtained by the Loan Parties.

4.6     The Administrative Agent shall have received a certificate of each Loan
Party, dated the Fourth Amendment Effective Date and executed by the Secretary
or Assistant Secretary of such Loan Party, substantially in the forms previously
delivered, with appropriate

--------------------------------------------------------------------------------

insertions and attachments, including (i) the Operating Documents of such Loan
Party (to the extent amended or modified since last delivered to the
Administrative Agent), (ii) the relevant board resolutions or written consents
of such Loan Party adopted by such Loan Party for the purposes of authorizing
such Loan Party to enter into and perform the Loan Documents to which such Loan
Party is party and (iii) the names, titles, incumbency and signature specimens
of those representatives of such Loan Party who have been authorized by such
resolutions and/or written consents to execute Loan Documents on behalf of such
Loan Party, and (iv) a good standing certificate for each Loan Party certified
as of a recent date by the appropriate Governmental Authority of its respective
jurisdiction of organization.

4.7     The Administrative Agent shall have received a solvency certificate from
the chief financial officer or treasurer of the Borrowers (or the Parent on
behalf of the Borrowers).

4.8     After giving pro forma effect to such Increase and the use of proceeds
thereof, (A) no Default or Event of Default shall have occurred and be
continuing at the time of such Increase and (B) the Borrowers shall be in
compliance with the then applicable financial covenants set forth in Section 7.1
hereof as of the end of the most recently ended month for which financial
statements are required to be delivered prior to such Increase, and the
Borrowers shall have delivered to the Administrative Agent a Compliance
Certificate evidencing compliance with the requirements of this Section 4.8.

4.9     The Administrative Agent shall have received the results of recent lien
searches in each of the jurisdictions where any of the Loan Parties is formed or
organized, and such searches shall reveal no liens on any of the assets of the
Loan Parties except for Liens permitted by Section 7.3 of the Credit Agreement.

4.10     The Administrative Agent shall have received the executed customary
legal opinion of Wyrick Robbins Yates & Ponton LLP, counsel to the Loan Parties,
in form and substance reasonably satisfactory to the Administrative Agent.

4.11     After giving effect to this Amendment, each of the representations and
warranties herein and in the Credit Agreement and the other Loan Documents, as
updated by the Schedules to the Credit Agreement and the Schedules to the
Guarantee and Collateral Agreement attached to this Amendment (i) that is
qualified by materiality shall be true and correct, and (ii) that is not
qualified by materiality, shall be true and correct in all material respects, in
each case, on and as of the Fourth Amendment Effective Date as if made on and as
of such date, except to the extent any such representation and warranty
expressly relates to an earlier date, in which case such representation and
warranty shall have been true and correct in all material respects as of such
earlier date.

4.12     To the extent that the Borrowers have within two (2) Business Days of
the date hereof received invoices for the fees, costs and expenses required to
be paid by the Borrower in connection with this Amendment, the Administrative
Agent shall have received payment in respect of such fees, costs and expenses.

--------------------------------------------------------------------------------

4.13     To the extent that the Borrowers are requesting any Revolving Loans on
the Fourth Amendment Effective Date, the conditions set forth in Section 5.2 of
the Credit Agreement shall have been satisfied.

For purposes of determining compliance with the conditions specified in this
Section 4, each Lender that has executed this Amendment shall be deemed to have
consented to, approved or accepted or to be satisfied with, each document or
other matter either sent (or made available) by the Administrative Agent to such
Lender for consent, approval, acceptance or satisfaction, or required thereunder
to be consented to or approved by or acceptable or satisfactory to such Lender,
unless an officer of the Administrative Agent responsible for the transactions
contemplated by the Loan Documents shall have received notice from such Lender
prior to the Fourth Amendment Effective Date specifying such Lender’s objection
thereto and such objection shall not have been withdrawn by notice to the
Administrative Agent to that effect on or prior to the Fourth Amendment
Effective Date.

5.     New Lenders and Settlement.  

5.1     As of the Fourth Amendment Effective Date, the parties hereto hereby
agree and acknowledge that, by executing this Amendment, Goldman Sachs Lending
Partners LLC (“New Lender”) shall become a Lender under the Credit Agreement and
the other Loan Documents with a Revolving Commitment as set forth on Schedule
1.1(A) of the Credit Agreement (as amended by this Amendment).  The New Lender
(a) represents and warrants that (i) it has full power and authority, and has
taken all action necessary, to execute and deliver this Amendment and to
consummate the transactions contemplated hereby and to become a Lender under the
Credit Agreement, (ii) it shall be bound by the provisions of the Credit
Agreement as a Lender thereunder and shall have the obligations and rights of a
Lender thereunder with a Revolving Commitment as set forth on Schedule 1.1(A) to
the Credit Agreement (as amended hereby), (iii) it has received a copy of the
Credit Agreement, and has received or has been accorded the opportunity to
receive copies of the most recent financial statements delivered pursuant to
Section 6.1 thereof, as applicable, and such other documents and information as
it deems appropriate to make its own credit analysis and decision to enter into
this Amendment and become a Lender under the Credit Agreement, and (iv) it has,
independently and without reliance upon the Agent or any other Lender and based
on such documents and information as it has deemed appropriate, made its own
credit analysis and decision to enter into this Amendment and become a Lender
under the Credit Agreement; and (b) agrees that (i) it will, independently and
without reliance on any of the Administrative Agent or any other Lender, and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents and (ii) it will perform in accordance with their terms
all of the obligations which by the terms of the Loan Documents are required to
be performed by it as a Lender.

5.2     As of the date hereof, the aggregate outstanding principal amount of the
Revolving Loans under the Credit Agreement is $20,246,111.65 (the “Existing
Revolving Loans”). The Existing Revolving Loans (together with all accrued and
unpaid interest, fees,

--------------------------------------------------------------------------------

indemnities, costs and other payment obligations that are outstanding
immediately prior to the date hereof) are owing as of the Fourth Amendment
Effective Date, and are payable without set-off, counterclaim, deduction, offset
or defense.  On the Fourth Amendment Effective Date, each Existing Revolving
Loan shall be made or converted (as applicable) into ABR Loans.  All breakage
fees in connection with the conversion of the Existing Revolving Loans to ABR
Loans shall be waived.  All accrued and unpaid interest and fees in respect
thereof shall be repaid on the Fourth Amendment Effective Date.  On the Fourth
Amendment Effective Date, each New Lender agrees to pay to the Administrative
Agent (which may take the form of such Lender overfunding any Revolving Loans
requested on the Fourth Amendment Effective Date or such other procedure
reasonably determined by the Administrative Agent), for the account of the
Revolving Lenders, the amount necessary to ensure that the outstanding principal
amount of the Revolving Loans and participations hereunder in Letters of Credit
and participations hereunder in Swingline Loans of each Revolving Lender shall
equal each Revolving Lender’s respective Revolving Percentages and L/C
Percentages.

6.     Limitation of Amendment.

6.1     The amendments set forth in Section 2, above, are effective for the
purposes set forth herein and shall be limited precisely as written and shall
not be deemed to (a) be a consent to any amendment, waiver or modification of
any other term or condition of any Loan Document, or (b) otherwise prejudice any
right or remedy which the Administrative Agent or the Lenders may now have or
may have in the future under or in connection with any Loan Document.

6.2     This Amendment shall be construed in connection with and as part of the
Loan Documents and all terms, conditions, representations, warranties, covenants
and agreements set forth in the Loan Documents, except as herein amended, are
hereby ratified and confirmed and shall remain in full force and effect.

7.     Representations and Warranties.  To induce the Administrative Agent and
the Required Lenders to enter into this Amendment, the Borrowers hereby
represent and warrant as follows:

7.1     Immediately after giving effect to this Amendment (a) the
representations and warranties contained in the Loan Documents, as updated by
the Schedules attached to this Amendment, are true, accurate and complete in all
material respects as of the date hereof (except to the extent such
representations and warranties relate to an earlier date, in which case they are
true and correct as of such date), and (b) no Event of Default has occurred and
is continuing;

7.2     Each Borrower have the power and authority to execute and deliver this
Amendment and to perform its obligations under the Credit Agreement, as amended
by this Amendment;

7.3     The execution and delivery by each Borrower of this Amendment and the
performance by such Borrower of its obligations under the Credit Agreement, as
amended by this

--------------------------------------------------------------------------------

Amendment, have been duly authorized;

7.4     The execution and delivery by each Borrower of this Amendment and the
performance by each Borrower of its obligations under the Credit Agreement, as
amended by this Amendment, do not and will not contravene (a) any law or
regulation binding on or affecting such Borrower, (b) any contractual
restriction with a Person binding on such Borrower, (c) any order, judgment or
decree of any court or other governmental or public body or authority, or
subdivision thereof, binding on such Borrower, or (d) the organizational
documents of such Borrower;

7.5     The execution and delivery by each Borrower of this Amendment and the
performance by such Borrower of its obligations under the Credit Agreement, as
amended by this Amendment, do not require any order, consent, approval, license,
authorization or validation of, or filing, recording or registration with, or
exemption by any governmental or public body or authority, or subdivision
thereof, binding on such Borrower, except as already has been obtained or made;
and

7.6     This Amendment has been duly executed and delivered by each Borrower and
is the binding obligation of such Borrower, enforceable against such Borrower in
accordance with its terms, except as such enforceability may be limited by
bankruptcy, insolvency, reorganization, liquidation, moratorium or other similar
laws of general application and equitable principles relating to or affecting
creditors’ rights.

8.     No Defenses of Borrowers.  Each Borrower hereby acknowledges and agrees
that such Borrower has no offsets, defenses, claims, or counterclaims against
the Administrative Agent or any Lender with respect to the Obligations, or
otherwise, and that if such Borrower now has, or ever did have, any offsets,
defenses, claims, or counterclaims against the Administrative Agent or any
Lender, whether known or unknown, at law or in equity, all of them are hereby
expressly WAIVED and such Borrower hereby RELEASES the Administrative Agent and
each Lender from any liability thereunder.

9.     Integration.  This Amendment and the Loan Documents represent the entire
agreement about this subject matter and supersede prior negotiations or
agreements.  All prior agreements, understandings, representations, warranties,
and negotiations between the parties about the subject matter of this Amendment
and the Loan Documents merge into this Amendment and the Loan Documents.

10.     Counterparts.  This Amendment may be executed in any number of
counterparts and all of such counterparts taken together shall be deemed to
constitute one and the same instrument.

11.     Effect on Loan Documents.

11.1     The amendments set forth herein shall be limited precisely as written
and shall not be deemed (a) to be a forbearance, waiver, or modification of any
other term or condition

--------------------------------------------------------------------------------

of the Credit Agreement or of any Loan Documents or to prejudice any right or
remedy which the Administrative Agent may now have or may have in the future
under or in connection with the Loan Documents; (b) to be a consent to any
future consent or modification, forbearance, or waiver to the Credit Agreement
or any other Loan Document, or to any waiver of any of the provisions thereof;
or (c) to limit or impair the Administrative Agent’s right to demand strict
performance of all terms and covenants as of any date.  The Borrowers, on behalf
of each Loan Party, hereby ratify and reaffirm the Borrowers’ obligations under
the Credit Agreement and each Loan Party’s obligations under each other Loan
Document to which it is a party and agrees that none of the amendments or
modifications to the Credit Agreement set forth in this Amendment shall impair
any Loan Party’s obligations under the Loan Documents or the Administrative
Agent’s rights under the Loan Documents.  The Borrowers, on behalf of each Loan
Party, hereby further ratify and reaffirm the validity and enforceability of all
of the Liens heretofore granted, pursuant to and in connection with the
Guarantee and Collateral Agreement or any other Loan Document to the
Administrative Agent on behalf and for the benefit of the Secured Parties, as
collateral security for the obligations under the Loan Documents, in accordance
with their respective terms, and acknowledges that all of such Liens, and all
collateral heretofore pledged as security for such obligations, continues to be
and remain collateral for such obligations (as amended and increased hereby)
from and after the date hereof.  The Borrowers, on behalf of each Loan Party,
acknowledge and agree that the Credit Agreement and each other Loan Document is
still in full force and effect and acknowledge as of the date hereof that no
Loan Party has any defenses to enforcement of the Loan Documents.  The
Borrowers, on behalf of each Loan Party, waive any and all defenses to
enforcement of the Credit Agreement as amended hereby and each other Loan
Documents that might otherwise be available as a result of this Amendment of the
Credit Agreement.  To the extent any terms or provisions of this Amendment
conflict with those of the Credit Agreement or other Loan Documents, the terms
and provisions of this Amendment shall control.

11.2     To the extent that any terms and conditions in any of the Loan
Documents shall contradict or be in conflict with any terms or conditions of the
Credit Agreement, after giving effect to this Amendment, such terms and
conditions are hereby deemed modified or amended accordingly to reflect the
terms and conditions of the Credit Agreement as modified or amended hereby.

11.3     This Amendment is a Loan Document.

12.     Severability.  The provisions of this Amendment are severable, and if
any clause or provision shall be held invalid or unenforceable in whole or in
part in any jurisdiction, then such invalidity or unenforceability shall affect
only such clause or provision, or part thereof, in such jurisdiction and shall
not in any manner affect such clause or provision in any other jurisdiction, or
any other clause or provision in this Amendment in any jurisdiction.

13.     Choice of Law. Section 10.13 and Section 10.14 of the Credit Agreement
are hereby incorporated by reference in their entity mutatis mutandis.

[Signature page follows.]

 

--------------------------------------------------------------------------------

In Witness Whereof, the parties hereto have caused this Amendment to be duly
executed and delivered as of the date first written above.

 

BORROWERS:

BENEFITFOCUS.COM, INC.

 

By:   /s/ Jeffrey M. Laborde                           
Name:   Jeffrey M. Laborde                           
Title:   Chief Financial Officer                        

 

BENEFITFOCUS, INC.

 

By:   /s/ Jeffrey M. Laborde                           
Name:   Jeffrey M. Laborde                           
Title:   Chief Financial Officer                        

 

 

BENEFITSTORE, INC.

 

By:   /s/ Jeffrey M. Laborde                           
Name:   Jeffrey M. Laborde                           
Title:   Chief Financial Officer                      

 

 

 

 




--------------------------------------------------------------------------------

 

SILICON VALLEY BANK, as Administrative Agent and as a Lender

By:   /s/ Michael Shuhy                                 

Name:   Michael Shuhy                                 
Title:   Director                                              

 

 

--------------------------------------------------------------------------------

 

COMERICA BANK, as a Lender

By:   /s/ J. Benetti                                            

Name:   J. Benetti                                            
Title:   SVP                                                      

 

 

--------------------------------------------------------------------------------

 

 

PACIFIC WESTERN BANK, as a Lender

 

By:   /s/ Adam Glick                                          

Name:   Adam Glick                                          
Title:   SVP                                                        

 

 

--------------------------------------------------------------------------------

 

 

GOLDMAN SACHS LENDING PARTNERS LLC, as a Lender

By:   /s/ Annie Carr                                              

Name:   Annie Carr                                              
Title:   Authorized Signatory                                

 

 

--------------------------------------------------------------------------------

 

 

SCHEDULE 1.1A

REVOLVING COMMITMENTS
AND REVOLVING PERCENTAGES

 

REVOLVING COMMITMENTS

Lender

Revolving Commitment

Revolving Percentage

 

 

 

Silicon Valley Bank

$40,000,000.00

42.1052632%

Comerica Bank

$25,000,000.00

26.3157894%

Pacific Western Bank

$20,000,000.00

21.0526316%

Goldman Sachs Lending Partners LLC

$10,000,000.00

10.5263158%

Total

$95,000,000.00

100.0000000%

 

L/C COMMITMENTS
(which is a sublimit of, and not in addition to, the Revolving Commitments)

Lender

L/C Commitments

L/C Percentage

 

 

 

Silicon Valley Bank

$5,000,000.00

100.000000000%

Total

$5,000,000.00

100.000000000%

 

 

 

 

SWINGLINE COMMITMENT
(which is a sublimit of, and not in addition to, the Revolving Commitments)

Lender

Swingline Commitment

Exposure Percentage

 

 

 

Silicon Valley Bank

$5,000,000

100.000000000%

Total

$5,000,000

100.000000000%

 

--------------------------------------------------------------------------------

 

SCHEDULE 4.15

SUBSIDIARIES

Parent:

Benefitfocus, Inc., a Delaware corporation

Subsidiaries of the Parent:

Benefitfocus.com, Inc., a South Carolina corporation

BenefitStore, Inc., a South Carolina corporation

Percentage of Capital Stock owned by Loan Parties:

Loan Party

Subsidiary

Ownership Percentage

Benefitfocus, Inc.

Benefitfocus.com, Inc.

100%

Benefitfocus.com, Inc.

BenefitStore, Inc.

100%

 

--------------------------------------------------------------------------------

SCHEDULE 4.19(a)

FINANCING STATEMENTS AND OTHER FILINGS

Financing Statements

Loan Party

Filing

Filing Office

Benefitfocus, Inc.

UCC-1 Financing Statement

Delaware Secretary of State

Benefitfocus.com, Inc.

UCC-1 Financing Statement

South Carolina Secretary of State

BenefitStore, Inc.

UCC-1 Financing Statement

South Carolina Secretary of State

Other Filings

Filing of the Intellectual Property Security Agreement with the U.S. Copyright
Office and the U.S. Patent and Trademark Office.

 

--------------------------------------------------------------------------------

SCHEDULE 6.10

NBSC BANK ACCOUNTS

Loan Party

Account No.

Type of Account

Benefitfocus.com, Inc.

 

Checking

 

New Merchant

 

Operating

 

Money Market Sweep

BenefitStore, Inc.

 

Checking

 

--------------------------------------------------------------------------------

Schedule 1

NOTICE ADDRESSES OF GUARANTORS

Guarantor

Notice Address

Benefitfocus, Inc.

100 Benefitfocus Way

Charleston, SC 29492

Attention: Jeffrey M. Laborde, Chief Financial Officer and

Paris Cavic, Vice President and General Counsel

Facsimile No.: 843-849-6062

E-Mail: jeffrey.laborde@benefitfocus.com

E-Mail: paris.cavic@benefitfocus.com

Benefitfocus.com, Inc.

100 Benefitfocus Way

Charleston, SC 29492

Attention: Jeffrey M. Laborde, Chief Financial Officer and

Paris Cavic, Vice President and General Counsel

Facsimile No.: 843-849-6062

E-Mail: jeffrey.laborde@benefitfocus.com

E-Mail: paris.cavic@benefitfocus.com

BenefitStore, Inc.

100 Benefitfocus Way

Charleston, SC 29492

Attention: Jeffrey M. Laborde, Chief Financial Officer and

Paris Cavic, Vice President and General Counsel

Facsimile No.: 843-849-6062

E-Mail: jeffrey.laborde@benefitfocus.com

E-Mail: paris.cavic@benefitfocus.com

 

 

--------------------------------------------------------------------------------

Schedule 2

DESCRIPTION OF INVESTMENT PROPERTY

Pledged Stock:

Grantor

Issuer

Class of Capital Stock

Certificate No.

No. of Shares / Units

Benefitfocus, Inc.

Benefitfocus.com, Inc.

Common

No. 1

100

Benefitfocus.com, Inc.

BenefitStore, Inc.

Common

No. 1

200

Pledged Notes:

Grantor

Issuer

Date of Issuance

Payee

Principal Amount

N/A

N/A

N/A

N/A

N/A

Securities Accounts:

Grantor

Securities Intermediary

Address

Account Number(s)

Benefitfocus, Inc.

N/A

N/A

 

Benefitfocus.com, Inc.

U.S. Bank, N.A.

CN-OH-W6TC

Cincinnati, OH 45202

 

U.S. Bank, N.A.

CN-OH-W6TC

Cincinnati, OH 45202

 

BenefitStore, Inc.

N/A

N/A

 

Commodity Accounts:

Grantor

Commodities Intermediary

Address

Account Number(s)

N/A

N/A

N/A

 

Deposit Accounts:

Grantor

Depositary Bank

Address

Account Number(s)

Benefitfocus, Inc.

Comerica

226 Airport Pkwy,

Suite #100, M/C 4348

San Jose, CA 95110

 

Comerica

226 Airport Pkwy,

Suite #100, M/C 4348

San Jose, CA 95110

 

--------------------------------------------------------------------------------

Benefitfocus.com, Inc.

NBSC

P.O. Box 8

Mount Pleasant, SC 29465

 

NBSC

P.O. Box 8

Mount Pleasant, SC 29465

 

NBSC

P.O. Box 8

Mount Pleasant, SC 29465

 

NBSC

P.O. Box 8

Mount Pleasant, SC 29465

 

SVB

3353 Peachtree Road

NE Tower, Suite M-10

Atlanta, GA 30326

 

SVB

3353 Peachtree Road

NE Tower, Suite M-10

Atlanta, GA 30326

 

SVB

3353 Peachtree Road

NE Tower, Suite M-10

Atlanta, GA 30326

 

SVB

3353 Peachtree Road

NE Tower, Suite M-10

Atlanta, GA 30326

 

BenefitStore, Inc.

NBSC

P.O. Box 8

Mount Pleasant, SC 29465

 

 

 

--------------------------------------------------------------------------------

Schedule 4

LOCATION OF JURISDICTION OF ORGANIZATION

 

Grantor

Jurisdiction of
Organization

Organizational Identification
Number

Location of Chief Executive Office

Location of Books

Benefitfocus, Inc.

Delaware

5301893

100 Benefitfocus Way

Charleston, SC 29492

100 Benefitfocus Way

Charleston, SC 29492

Benefitfocus.com, Inc.

South Carolina

N/A

100 Benefitfocus Way

Charleston, SC 29492

100 Benefitfocus Way

Charleston, SC 29492

BenefitStore, Inc.

South Carolina

N/A

100 Benefitfocus Way

Charleston, SC 29492

100 Benefitfocus Way

Charleston, SC 29492

 

 

--------------------------------------------------------------------------------

Schedule 5

LOCATIONS OF EQUIPMENT AND INVENTORY

Grantor

Address Location

Benefitfocus, Inc.

N/A

Benefitfocus.com, Inc.

100 Benefitfocus Way

Charleston, SC 29492

125 Fairchild Street

Charleston, SC 29492

215 Fairchild Street

Charleston, SC 29492

5935 Rivers Avenue

North Charleston, SC 29406

1016 Woods Crossing Road

Suite B

Greenville, SC 29607

400 Riverwalk Terrace, Riverwalk Crossing

Suites 160, 210, 240 & 250

Jenks, OK 74037

TierPoint Hosted Solutions LLC f/k/a Windstream Hosted Solutions LLC

5301 Departure Drive, Suite 111

Raleigh, NC 27616

TierPoint Hosted Solutions LLC f/k/a Windstream Hosted Solutions LLC

4021 Rose Lake Drive

Charlotte, NC 28217

Exhibit Concepts, Inc.

700 Crossroads Court

Vandalia, OH 45377

Stockade Storage

460 Seven Farms Drive

Daniel Island, SC 29492

BenefitStore, Inc.

100 Benefitfocus Way

Charleston, SC 29492

 

 

--------------------------------------------------------------------------------

Schedule 6

RIGHTS OF THE GRANTORS RELATING TO PATENTS

Issued Patents of Benefitfocus, Inc.

NONE

Pending Patent Applications of Benefitfocus, Inc.

NONE

Issued Patents and Pending Patent Applications Licensed to Benefitfocus, Inc.

NONE

Issued Patents of Benefitfocus.com, Inc.

Jurisdiction

Patent No.

Issue Date

Inventor

Title

United States

8,412,646

04/02/2013

Theodore C. Tanner, Jr.; Matthew Aldridge; Gregory Jorstad

Systems and methods for automatic creation of agent-based systems

United States

8,572,760

10/29/2013

Theodore C. Tanner, Jr.; Amit Jain

Systems and methods for secure agent information

United States

8,935,705

01/13/2015

Jeremy D. Martin

Execution of highly concurrent processing tasks based on updated dependency data
structure at run-time

United States

9,430,504

08/30/2016

Michael Rosier

System and method for dynamically intercepting and adjusting persistence
behaviors via runtime configuration

United States

9,454,412

09/27/2016

Michael Rosier

Systems and methods for classifying and analyzing runtime events

Australia

2009298151

10/29/2015

Theodore C. Tanner, Jr.; Matthew Aldridge; Gregory Jorstad

Systems and methods for automatic creation of agent-based systems

China

ZL200980126895.0

09/03/2014

Theodore C. Tanner, Jr.; Matthew Aldridge; Gregory Jorstad

Systems and methods for automatic creation of agent-based systems

China

ZL201180039769.9

07/22/2015

Theodore C. Tanner, Jr.; Amit Jain

Systems and methods for secure agent information

China

ZL201280021183.4

09/21/2016

Jeremy D. Martin

Registration and execution of highly concurrent processing tasks

Hong Kong

HK1179722

01/08/2016

Theodore C. Tanner, Jr.; Amit Jain

Systems and methods for secure agent information

--------------------------------------------------------------------------------

Japan

5690935

02/06/2015

Theodore C. Tanner, Jr.; Amit Jain

Systems and methods for secure agent information

Japan

5989097

08/19/2016

Jeremy D. Martin

Registration and execution of highly concurrent processing tasks

Taiwan

I531973

05/01/2016

Jeremy D. Martin

Registration and execution of highly concurrent processing tasks

Pending Patent Applications of Benefitfocus.com, Inc.

Jurisdiction

Serial No.

Filing Date

Inventor

Title

United States

13/020,376

02/03/2011

John M. Lunsford

Systems and methods for polymorphic content generation in a multi-application,
multi-tenant environment

United States

13/299,112

11/17/2011

William B. Gilbert

Systems and methods for dynamic service integration

United States

13/452,580

04/20/2012

Jason Shaun McDonald

System and method for enabling the styling and adornment of multiple, disparate
web pages through remote method calls

United States

14/463,314

08/19/2014

Michael Rosier

Systems and methods for correlating derived metrics for system activity

United States

14/482,437

09/10/2014

Adam Wagner

Systems and methods for a metadata driven user interface framework

PCT

PCT/US2015/045477

08/17/2015

Michael Rosier

Systems and methods for correlating derived metrics for system activity

PCT

PCT/US2015/047882

09/01/2015

Adam Wagner

Systems and methods for a metadata driven user interface framework

PCT

PCT/US2015/048274

09/03/2015

Michael Rosier

System and method for dynamically intercepting and adjusting persistence
behaviors via runtime configuration

PCT

PCT/US2015/048822

09/08/2015

Michael Rosier

Systems and methods for classifying and analyzing runtime events

Australia

2011289673

08/08/2011

Theodore C. Tanner, Jr.; Amit Jain

Systems and methods for secure agent information

Australia

2012256399

02/24/2012

Jeremy D. Martin

Registration and execution of highly concurrent processing tasks

Australia

2012337242

10/22/2012

William B. Gilbert

Systems and methods for dynamic service integration

--------------------------------------------------------------------------------

Australia

2013249909

02/14/2013

Jason Shaun McDonald

System and method for enabling the styling and adornment of multiple, disparate
web pages through remote method calls

Canada

2,726,729

10/05/2009

Theodore C. Tanner, Jr.; Matthew Aldridge; Gregory Jorstad

Systems and methods for automatic creation of agent-based systems

Canada

2,806,461

08/08/2011

Theodore C. Tanner, Jr.; Amit Jain

Systems and methods for secure agent information

Canada

2,868,317

02/14/2013

Jason Shaun McDonald

System and method for enabling the styling and adornment of multiple, disparate
web pages through remote method calls

Canada

2,855,191

10/22/2012

William B. Gilbert

Systems and methods for dynamic service integration

Canada

2,829,194

02/24/2012

Jeremy D. Martin

Registration and execution of highly concurrent processing tasks

China

201280055871.2

10/22/2012

William B. Gilbert

Systems and methods for dynamic service integration

China

201380020635.1

02/14/2013

Jason Shaun McDonald

System and method for enabling the styling and adornment of multiple, disparate
web pages through remote method calls

Europe

09818612.5

10/05/2009

Theodore C. Tanner, Jr.; Matthew Aldridge; Gregory Jorstad

Systems and methods for automatic creation of agent-based systems

Europe

11816869.0

08/08/2011

Theodore C. Tanner, Jr.; Amit Jain

Systems and methods for secure agent information

Europe

12785376.0

02/24/2012

Jeremy D. Martin

Registration and execution of highly concurrent processing tasks

Europe

12849965.4

10/22/2012

William B. Gilbert

Systems and methods for dynamic service integration

Europe

13777746.0

02/14/2013

Jason Shaun McDonald

System and method for enabling the styling and adornment of multiple, disparate
web pages through remote method calls

Hong Kong

See Chinese Patent No. ZL200980126895.0 above

[   ]

Theodore C. Tanner, Jr.; Matthew Aldridge; Gregory Jorstad

Systems and methods for automatic creation of agent-based systems

Hong Kong

14103513.6

02/24/2012

Jeremy D. Martin

Registration and execution of highly concurrent processing tasks

Hong Kong

15101068.8

02/14/2013

Jason Shaun McDonald

System and method for enabling the styling and adornment of multiple, disparate
web pages through remote method calls

--------------------------------------------------------------------------------

India

984/DELNP/2013

08/08/2011

Theodore C. Tanner, Jr.; Amit Jain

Systems and methods for secure agent information

India

7410/CHENP/2013

02/24/2012

Jeremy D. Martin

Registration and execution of highly concurrent processing tasks

India

2117/CHENP/2014

10/22/2012

William B. Gilbert

Systems and methods for dynamic service integration

India

8112/DELNP/2014

02/14/2013

Jason Shaun McDonald

System and method for enabling the styling and adornment of multiple, disparate
web pages through remote method calls

Japan

2014-542317

10/22/2012

William B. Gilbert

Systems and methods for dynamic service integration

Japan

2015-506985

02/14/2013

Jason Shaun McDonald

System and method for enabling the styling and adornment of multiple, disparate
web pages through remote method calls

Taiwan

101142364

11/14/2012

William B. Gilbert

Systems and methods for dynamic service integration

Taiwan

102113431

04/16/2013

Jason Shaun McDonald

System and method for enabling the styling and adornment of multiple, disparate
web pages through remote method calls

Taiwan

104122891

07/15/2015

Michael Rosier

Systems and methods for correlating derived metrics for system activity

Taiwan

104129322

09/04/2015

Adam Wagner

Systems and methods for a metadata driven user interface framework

Taiwan

104128936

09/02/2015

Michael Rosier

System and method for dynamically intercepting and adjusting persistence
behaviors via runtime configuration

Taiwan

104128937

09/02/2015

Michael Rosier

Systems and methods for classifying and analyzing runtime events

South Korea

10/2013/7029824

02/24/2012

Jeremy D. Martin

Registration and execution of highly concurrent processing tasks

South Korea

10/2014/7012950

10/22/2012

William B. Gilbert

Systems and methods for dynamic service integration

Issued Patents and Pending Patent Applications Licensed to Benefitfocus.com,
Inc.

NONE

Issued Patents of BenefitStore, Inc.

NONE

Pending Patent Applications of BenefitStore, Inc.

--------------------------------------------------------------------------------

NONE

Issued Patents and Pending Patent Applications Licensed to BenefitStore, Inc.

NONE




--------------------------------------------------------------------------------

RIGHTS OF THE GRANTORS RELATING TO TRADEMARKS

Registered Trademarks of Benefitfocus, Inc.

NONE

Pending Trademark Applications of Benefitfocus, Inc.

NONE

Registered Trademarks and Pending Trademark Applications Licensed to
Benefitfocus, Inc.

NONE

Registered Trademarks of Benefitfocus.com, Inc.

Jurisdiction

Registration No.

Registration Date

Filing Date

Registered Owner

Mark


United States

4649999

12/02/2014

07/22/2013

Benefitfocus.com, Inc.

HR INTOUCH

United States

4565511

07/08/2014

07/22/2013

Benefitfocus.com, Inc.

BENEFITFOCUS

United States

4527136

05/06/2014

07/19/2013

Benefitfocus.com, Inc.

ALL YOUR BENEFITS. IN YOUR POCKET.

United States

4261142

12/18/2012

04/30/2012

Benefitfocus.com, Inc.

HR INTOUCH MARKETPLACE

United States

4261146

12/18/2012

04/30/2012

Benefitfocus.com, Inc.

HR INTOUCH

United States

4111384

03/13/2012

06/30/2011

Benefitfocus.com, Inc.

SHOP ENROLL MANAGE EXCHANGE

United States

4102028

02/21/2012

06/30/2011

Benefitfocus.com, Inc.

ALL YOUR BENEFITS. ONE PLACE.

[United States]

[3826875]

[08/03/2010]

[12/12/2008]

[Benefitfocus.com, Inc.]

[ICYOU]

United States

3578457

02/24/2009

05/16/2007

Benefitfocus.com, Inc.



United States

2496059

10/09/2001

08/04/2000

Benefitfocus.com, Inc.

BENEFITFOCUS

United States

4758876

06/23/2015

07/21/2014

Benefitfocus.com, Inc.

ONE PLACE

Australia

International Reg. No. 1106495

Trademark No. 1476309

12/30/2011

12/30/2011

Benefitfocus.com, Inc.

BENEFITFOCUS

Australia

International Reg. No. 1142954

Trademark No. 1534903

10/22/2012

10/22/2012

Benefitfocus.com, Inc.

HR INTOUCH MARKETPLACE

Australia

International Reg. 1138700

Trademark No. 1531065

10/22/2012

10/22/2012

Benefitfocus.com, Inc.

HR INTOUCH

--------------------------------------------------------------------------------

Australia

International Reg. 1181498

Trademark No. 1591173

10/01/2013

10/01/2013

Benefitfocus.com, Inc.

HR INTOUCH

Australia

International Reg. 1191605

Trademark No. 1605589

12/31/2013

12/31/2013

Benefitfocus.com, Inc.

ALL YOUR BENEFITS. IN YOUR POCKET.

Australia

International Reg. No. 1182012

Trademark No. 1591274

10/01/2013

10/01/2013

Benefitfocus.com, Inc.

BENEFITFOCUS

Canada

TMA855701

07/19/2013

01/31/2012

Benefitfocus.com, Inc.

BENEFITFOCUS

Canada

TMA867347

12/16/2013

10/30/2012

Benefitfocus.com, Inc.

HR INTOUCH

Canada

TMA867346

12/16/2013

10/29/2012

Benefitfocus.com, Inc.

HR INTOUCH MARKETPLACE

Canada

TMA911121

08/13/2015

12/19/2013

Benefitfocus.com, Inc.

BENEFITFOCUS

Canada

TMA911122

08/13/2015

12/19/2013

Benefitfocus.com, Inc.

HR INTOUCH

China

14158487

04/21/2015

03/12/2014

Benefitfocus.com, Inc.

BENEFITFOCUS

China

14158486

04/21/2015

03/12/2014

Benefitfocus.com, Inc.

BENEFITFOCUS

India

International Reg. No. 1191605

12/31/2013

12/31/2013

Benefitfocus.com, Inc.

ALL YOUR BENEFITS. IN YOUR POCKET.

India

International Reg. No. 1182012

10/01/2013

10/01/2013

Benefitfocus.com, Inc.

BENEFITFOCUS

India

International Reg. No. 1181498

10/01/2013

10/01/2013

Benefitfocus.com, Inc.

HR INTOUCH

Ireland

International Reg. No. 1106495

12/30/2011

12/30/2011

Benefitfocus.com, Inc.

BENEFITFOCUS

Ireland

International Reg. No. 1138700

10/22/2012

10/22/2012

Benefitfocus.com, Inc.

HR INTOUCH

Ireland

International Reg. No. 1181498

10/01/2013

10/01/2013

Benefitfocus.com, Inc.

HR INTOUCH

Ireland

International Reg. No. 1142954

10/22/2012

10/22/2012

Benefitfocus.com, Inc.

HR INTOUCH MARKETPLACE

Ireland

International Reg. No. 1182012

10/01/2013

10/1/2013

Benefitfocus.com, Inc.

BENEFITFOCUS

Israel

International Reg. No. 1106495

12/30/2011

12/30/2011

Benefitfocus.com, Inc.

BENEFITFOCUS

Israel

International Reg. No. 1182012

10/01/2013

10/01/2013

Benefitfocus.com, Inc.

BENEFITFOCUS

--------------------------------------------------------------------------------

Israel

International Reg. No. 1191605

12/31/2013

12/31/2013

Benefitfocus.com, Inc.

ALL YOUR BENEFITS. IN YOUR POCKET.

New Zealand

International Reg. No. 1191605

12/31/2013

12/31/2013

Benefitfocus.com, Inc.

ALL YOUR BENEFITS. IN YOUR POCKET.

New Zealand

International Reg. No. 1182012

10/01/2013

10/01/2013

Benefitfocus.com, Inc.

BENEFITFOCUS

New Zealand

International Reg. No. 1181498

10/01/2013

10/01/2013

Benefitfocus.com, Inc.

HR INTOUCH

New Zealand

967599

04/24/2013

10/23/2012

Benefitfocus.com, Inc.

HR INTOUCH

New Zealand

967600

04/24/2013

10/23/2012

Benefitfocus.com, Inc.

HR INTOUCH MARKETPLACE

South Africa

2012/28642

03/13/2015

10/23/2012

Benefitfocus.com, Inc.

HR INTOUCH

South Africa

2013/27350

09/28/2015

10/02/2013

Benefitfocus.com, Inc.

BENEFITFOCUS

South Africa

2013/27351

09/28/2015

10/02/2013

Benefitfocus.com, Inc.

HR INTOUCH

South Africa

2014/00310

07/30/2015

01/07/2014

Benefitfocus.com, Inc.

ALL YOUR BENEFITS. IN YOUR POCKET.

United Kingdom

International Reg. No. 1142954

10/22/2012

10/22/2012

Benefitfocus.com, Inc.

HR INTOUCH MARKETPLACE

United Kingdom

International Reg. No. 1138700

10/22/2012

10/22/2012

Benefitfocus.com, Inc.

HR INTOUCH

United Kingdom

International Reg. No. 1106495

12/30/2011

12/30/2011

Benefitfocus.com, Inc.

BENEFITFOCUS

United Kingdom

International Reg. No. 1181498

10/01/2013

10/01/2013

Benefitfocus.com, Inc.

HR INTOUCH

United Kingdom

International Reg. No. 1191605

12/31/2013

12/31/2013

Benefitfocus.com, Inc.

ALL YOUR BENEFITS. IN YOUR POCKET.

United Kingdom

International Reg. No. 1182012

10/01/2013

10/01/2013

Benefitfocus.com, Inc.

BENEFITFOCUS

World Intellectual Property Organization

International Reg. No. 1142954

10/22/2012

10/22/2012

Benefitfocus.com, Inc.

HR INTOUCH MARKETPLACE

World Intellectual Property Organization

International Reg. No. 1138700

10/22/2012

10/22/2012

Benefitfocus.com, Inc.

HR INTOUCH

World Intellectual Property Organization

International Reg. No. 1106495

12/30/2011

12/30/2011

Benefitfocus.com, Inc.

BENEFITFOCUS

World Intellectual Property Organization

International Reg. No. 1191605

12/31/2013

12/31/2013

Benefitfocus.com, Inc.

ALL YOUR BENEFITS. IN YOUR POCKET.

--------------------------------------------------------------------------------

World Intellectual Property Organization

International Reg. No. 1182012

10/01/2013

10/01/2013

Benefitfocus.com, Inc.

BENEFITFOCUS

World Intellectual Property Organization

International Reg. No. 1181498

10/01/2013

10/01/2013

Benefitfocus.com, Inc.

HR INTOUCH

Pending Trademark Applications of Benefitfocus.com, Inc.

Jurisdiction

Application No.

Filing Date

Applicant

Mark

United States

86/923,373

02/29/2016

Benefitfocus.com, Inc.

BENEFITFOCUS

Canada

1660145

01/17/2014

Benefitfocus.com, Inc.

ALL YOUR BENEFITS. IN YOUR POCKET.

Canada

1797920

08/29/2016

Benefitfocus.com, Inc.

BENEFITFOCUS

India

2419567

10/30/2012

Benefitfocus.com, Inc.

HR INTOUCH

India

2419568

10/30/2012

Benefitfocus.com, Inc.

HR INTOUCH MARKETPLACE

South Africa

2012/28643

10/23/2012

Benefitfocus.com, Inc.

HR INTOUCH MARKETPLACE

South Africa

2016/24461

08/29/2016

Benefitfocus.com, Inc.

BENEFITFOCUS

South Africa

2016/24462

08/29/2016

Benefitfocus.com, Inc.

BENEFITFOCUS

World Intellectual Property Organization

A0061183

08/29/2016

Benefitfocus.com, Inc.

BENEFITFOCUS

Registered Trademarks and Pending Trademark Applications Licensed to
Benefitfocus.com, Inc.

NONE

Registered Trademarks of BenefitStore, Inc.

NONE

Pending Trademark Applications of BenefitStore, Inc.

NONE

Registered Trademarks and Pending Trademark Applications Licensed to
BenefitStore, Inc.

NONE




--------------------------------------------------------------------------------

RIGHTS OF THE GRANTORS RELATING TO COPYRIGHTS

Registered Copyrights of Benefitfocus, Inc.

NONE

Pending Copyright Applications of Benefitfocus, Inc.

NONE

Registered Copyrights and Pending Copyright Applications Licensed to
Benefitfocus, Inc.

NONE

Registered Copyrights of Benefitfocus.com, Inc.

Jurisdiction

Registration No.

Registration Date

Work of Authorship

United States

TX0006032200

11/14/2001

Benefit focus online enrollment and data exchange service application.

United States

TX0006032199

11/14/2001

Benefit focus online enrollment and data exchange services application version
1.14.

United States

V9921D265

02/25/2015

Benefit focus online enrollment and data exchange service application & 1 other
title.

Pending Copyright Applications of Benefitfocus.com, Inc.

NONE

Registered Copyrights and Pending Copyright Applications Licensed to
Benefitfocus.com, Inc.

NONE

Registered Copyrights of BenefitStore, Inc.

NONE

Pending Copyright Applications of BenefitStore, Inc.

NONE

Registered Copyrights and Pending Copyright Applications Licensed to
BenefitStore, Inc.

NONE

OTHER LICENSE RIGHTS RELATING TO INTELLECTUAL PROPERTY

1.    Benefitfocus.com, Inc. grants licenses in the ordinary course for the use
of its software to its customers pursuant to Terms of Use, Master Services
Agreements and related Software License

--------------------------------------------------------------------------------

and Service Agreements.

2.    Benefitfocus.com, Inc. licenses certain Intellectual Property rights from
Oracle America, Inc. pursuant to that Ordering Document, effective November 22,
2013, by and between Arrow Enterprise Computing Solutions Inc., CDW Logistics,
Inc., Oracle America, Inc. and Benefitfocus.com, Inc. (incorporating by
reference the Oracle Master Agreement, US-OMA-68046).

3.    Benefitfocus.com, Inc. licenses certain Intellectual Property rights from
John Hopkins University pursuant to that ACG Consultant Production License and
Professional Services Agreement, dated May 2, 2011.

 

--------------------------------------------------------------------------------

 

EXHIBIT B

FORM OF COMPLIANCE CERTIFICATE

BENEFITFOCUS, INC.
BENEFITFOCUS.COM, INC.
BENEFITSTORE, INC.


 

Date:  ___________ ____, 20____

 

1.     This Compliance Certificate is delivered pursuant to Section 6.2(b) of
that certain Credit Agreement, dated as of February 20, 2015, by and among
BENEFITFOCUS, INC., a Delaware corporation (“Parent”), BENEFITFOCUS.COM, INC., a
South Carolina corporation (“Benefitfocus.com”), and BENEFITSTORE, INC., a South
Carolina corporation (“BenefitStore”, and together with Parent and
Benefitfocus.com, each individually, a “Borrower”, and collectively, the
“Borrowers”), the several banks and other financial institutions or entities
from time to time parties thereto (each a “Lender” and, collectively, the
“Lenders”), SILICON VALLEY BANK, as the Issuing Lender and the Swingline Lender,
Silicon Valley Bank (“SVB”), as administrative agent and collateral agent for
the Lenders (in such capacity, the “Administrative Agent”) and COMERICA BANK, as
documentation agent (in such capacity, the “Documentation Agent”) (as amended,
restated, amended and restated, supplemented, restructured or otherwise modified
from time to time, the “Credit Agreement”).  Unless otherwise defined herein,
terms defined in the Credit Agreement and used herein shall have the meanings
given to them in the Credit Agreement.

2.     The undersigned, a duly authorized and acting Responsible Officer of
Parent, hereby certifies, in his/her capacity as an officer of Parent, and not
in any personal capacity, as follows:

3.     I have reviewed and am familiar with the contents of this Compliance
Certificate.

4.     I have reviewed the terms of the Credit Agreement and the other Loan
Documents and have made, or caused to be made under my supervision, a review in
reasonable detail of the transactions and condition of Parent and its
Subsidiaries during the accounting period covered by the financial statements
attached hereto as Attachment 1 (the “Financial Statements”).  Except as set
forth on Attachment 2, such review did not disclose the existence during or at
the end of the accounting period covered by the Financial Statements, and I have
no knowledge of the existence as of the date of this Compliance Certificate, of
any condition or event which constitutes a Default or an Event of Default.

5.     Attached hereto as Attachment 3 are the computations showing compliance
with the covenants set forth in Section 7.1 of the Credit Agreement.

6.     [To the extent not previously disclosed to the Administrative Agent, a
description of any change in the jurisdiction of organization of any Loan
Party.]

7.     [To the extent not previously disclosed to the Administrative Agent, a
list of any material patents, registered trademarks or registered copyrights
issued to or acquired by any Loan Party since [the Closing Date][the date of the
most recent report delivered].]

[Remainder of page intentionally left blank; signature page follows]

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, I have executed this Compliance Certificate as of the date
first written above.

PARENT, for itself and on behalf of each other Borrower:

 

BENEFITFOCUS, INC.

 

By:                                                        

Name:                                                   

Title:                                                      

 

 

 

 

--------------------------------------------------------------------------------

Attachment 1
to Compliance Certificate

[Attach Financial Statements]

 

--------------------------------------------------------------------------------

Attachment 2
to Compliance Certificate

Except as set forth below, no Default or Event of Default has occurred.  [If a
Default or Event of Default has occurred, the following describes the nature of
the Default or Event of Default in reasonable detail and the steps, if any,
being taken or contemplated by the Borrowers to be taken on account thereof.]

 

 

--------------------------------------------------------------------------------

Attachment 3
to Compliance Certificate

Preliminary Note to Compliance Certificate Calculations

The information described herein is as of [____________], [____] (the “Statement
Date”), and pertains to the subject period described below.

 

(a)       Minimum Liquidity.

 

Required: Not permit Liquidity at any time, as tested on the last day of each
month, to be less than $45,000,000.

 

Actual:

 

A.

The Available Revolving Commitment as of the Statement Date

 

$                       

B.

The aggregate amount of unrestricted cash and Cash Equivalents (including short
term marketable securities) held by the Borrowers and the Guarantors in Deposit
Accounts or Securities Accounts maintained with SVB or SVB’s Affiliates or
another Lender or an Affiliate thereof, or with National Bank of South Carolina
(“NBSC”, provided that the aggregate amounts held in deposit accounts with NBSC
shall not exceed $6,500,000 at any time), and in each case subject to a first
priority lien in favor of the Administrative Agent, including, without
limitation, pursuant to a Deposit Account Control Agreement with respect to each
such Deposit Account or Securities Account Control Agreement with respect to
each such Securities Account; provided that, in connection with any calculation
of Liquidity required hereunder, at least $30,000,000 must consist of
unrestricted cash and Cash Equivalents (including short term marketable
securities) satisfying the requirements of clause (i) above.

 

$                       

C.     

MINIMUM LIQUIDITY (the sum of line A plus line B)

$                       

 

Does line C consist of not less than $30,000,000 of unrestricted cash?

 

               No, not in Compliance                                           
Yes, in Compliance

 

Is line C equal to or greater than $45,000,000?

 

 

               No, not in Compliance                                           
Yes, in Compliance




--------------------------------------------------------------------------------

(b)       Minimum Consolidated EBITDA.  

 

Required: Permit Consolidated EBITDA for any quarter specified below, as
calculated on a trailing six (6) months basis, to be less than the correlative
amount specified below:

 

Quarter Ending

Minimum Consolidated EBITDA

 

March 31, 2015

($22,500,000)

June 30, 2015

($22,500,000)

September 30, 2015

($22,500,000)

December 31, 2015

($16,500,000)

March 31, 2016

($14,000,000)

June 30, 2016

($13,000,000)

September 30, 2016

($5,750,000)

December 31, 2016

$0.0

March 31, 2017

$4,750,000

June 30, 2017

$4,000,000

September 30, 2017

$5,000,000

December 31, 2017

$11,250,000

March 31, 2018

$15,250,000

June 30, 2018

$15,250,000

September 30, 2018

$13,500,000

December 31, 2018

$12,000,000

March 31, 2019

$18,000,000

June 30, 2019

$20,000,000

September 30, 2019

$20,000,000

December 31, 2019

$17,500,000

 

Actual: All amounts measured on a trailing six month basis:

 

 

A.

Consolidated Net Income

 

$                        

B.

Consolidated Interest Expense

 

$                        

C.

Provisions for taxes based on income

 

$                        

--------------------------------------------------------------------------------

D.

 

Total depreciation and amortization expense

$                        

E.

 

Non-cash compensation expense

$                        

F.

 

The fees, costs and expenses incurred in connection with the Credit Agreement
and the other Loan Documents and the transactions thereunder

 

$                        

G.

 

Reasonable one-time fees, costs and expenses incurred in connection with a
Permitted Acquisition or a successful offering or issuance of Capital Stock, in
each case to the extent approved in writing by the Administrative Agent as an
‘add-back’ to Consolidated EBITDA

 

$                        

H.

 

Other non‑cash items reducing Consolidated Net Income (excluding any such
non‑cash item to the extent that it represents an accrual or reserve for
potential cash items in any future period or amortization of a prepaid cash item
that was paid in a prior period) approved by the Administrative Agent in writing
as an ‘add back’ to Consolidated EBITDA

 

$                        

I.

any extraordinary or non-recurring losses, expenses or charges not to exceed
$1,000,000 in the aggregate in any fiscal year (or such higher amounts as may be
approved by the Required Lenders as an ‘add-back’ to Consolidated EBITDA)

 

 

 

$                        

J.

The Sum of lines A through I

 

$                        

K.

 

Other non‑cash items increasing Consolidated Net Income for such period
(excluding any such non‑cash item to the extent it represents the reversal of an
accrual or reserve for potential cash item in any prior period)

 

$                        

L.

 

Interest Income

$                        

M.

 

The Sum of lines K and L

$                        

N.

 

CONSOLIDATED EBITDA (line J minus line M)

$                        

 

Is Line N equal to or greater than
$[                                                ]?

 

 

               No, not in
Compliance                                                   Yes, in Compliance

 

2042852.8